Citation Nr: 0019405	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
aortic valve replacement, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of left 
ankle gangliectomies, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1989 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

This case is not ready for appellate review.  A letter from 
the veteran's representative, received via facsimile in July 
2000, indicates that the veteran desires a new hearing before 
a hearing officer at the RO.  Accordingly, as this request 
was received within 90 days following certification of the 
appeal (June 2000), the Board will accept the request as 
timely received for purposes of appellate review, see 38 
C.F.R. § 20.1304(a) (1999), and order the RO to schedule the 
veteran for a hearing before an RO hearing officer.  See 38 
C.F.R. § 19.9 (1990).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a hearing officer.  After 
the hearing is conducted, the RO should 
review the claim on appeal, including all 
additional evidence submitted by the 
veteran.  If the claim remains denied, 
the case should be returned to the Board, 
in accordance with appellate procedures.

No action is required by the veteran until he receives 
further notice, but he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


